DETAILED ACTION
This Office action is responsive the Patent Board Decision filed 5/3/22.  Based on the board’s reversal, claims 1-20 are to be allowed. No claims have been canceled, amended, or added.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Examiner submits that in view of the Patent Board Decision dated 5/3/22 where it was determined that the claims do not recite a judicial exception and are necessarily rooted in computer technology, the previously pending U.S.C. § 101 rejections are withdrawn.
Examiner also submits that prior art teaches of an interactive analysis system as taught by Shah et al. (US 20170212668 A1, herein Shah) (see Final Rejection dated 8/17/20).  However, prior art fails to explicitly teach of, and it would not have been obvious to one of ordinary skill in the art at the time of the invention to have an interactive analysis system, comprising: a non-transitory memory; and one or more hardware processors configured to read instructions from the non-transitory memory to perform operations comprising: identifying a plurality of incidents, wherein each of the plurality of incidents comprises a plurality of columns; performing an interactive analysis based at least on the plurality of incidents; generating widget data based upon the interactive analysis; generating a widget configured to present the widget data; and generating a dashboard configured to present the widget with other widgets in a manner not subject to fixed widget locations and fixed widget sizes, by converting a homepage specifying presentation of the widget and the other widgets subject to the fixed widget locations and the fixed widget sizes to the dashboard by: identifying the widget and the other widgets in the homepage; identifying corresponding fixed locations and fixed sizes in the homepage of the widget and the other widgets by traversing a computer-readable representation of the homepage; and inserting the identified widgets into the dashboard at the identified fixed locations and with fixed sizes, with the combination of all limitations as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683